Name: Commission Regulation (EU) NoÃ 41/2010 of 18Ã January 2010 correcting the French, Latvian and Polish versions of Regulation (EC) NoÃ 546/2003 on certain notifications regarding the application of Council Regulations (EEC) NoÃ 2771/75, (EEC) NoÃ 2777/75 and (EEC) NoÃ 2783/75 in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: prices;  animal product;  food technology;  marketing;  information technology and data processing
 Date Published: nan

 19.1.2010 EN Official Journal of the European Union L 12/1 COMMISSION REGULATION (EU) No 41/2010 of 18 January 2010 correcting the French, Latvian and Polish versions of Regulation (EC) No 546/2003 on certain notifications regarding the application of Council Regulations (EEC) No 2771/75, (EEC) No 2777/75 and (EEC) No 2783/75 in the eggs and poultrymeat sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192, in conjunction with Article 4 thereof, Having regard to Regulation (EEC) No 2783/75 of the Council of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (2), and in particular Article 10 thereof, Whereas: (1) On 15 June 2009, the Commission adopted Regulation (EC) No 504/2009 (3) amending Regulation (EC) No 546/2003 (4). In the French, Latvian and Polish language versions of that Regulation, the term barn was translated incorrectly and therefore a correction of those three language versions is necessary. The other language versions are not affected. (2) Regulation (EC) No 546/2003 as amended by Regulation (EC) No 504/2009 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 This correcting regulation concerns only the French, the Latvian and the Polish language versions. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2010. For the Commission JosÃ © Manuel BARROSO The President (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 282, 1.11.1975, p. 104. (3) OJ L 151, 16.6.2009, p. 22. (4) OJ L 81, 28.3.2003, p. 12.